Citation Nr: 0104201	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to service-connected bilateral plantar 
fasciitis.  

2.  Entitlement to service connection for bilateral knee 
disabilities secondary to service-connected bilateral plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant served on active duty from December 1975 to 
June 1978.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied secondary service connection for low back 
and bilateral knee disabilities.  In November 1998, the case 
was remanded to the RO for additional evidentiary 
development.  


REMAND

In a January 1998 VA Form 9, appellant requested that a 
personal hearing be held before the Board in Washington, D.C.  
In response thereto, in November 2000, the Board's 
administrative staff sent him a hearing notification letter, 
advising him of a scheduled February 2001 hearing before the 
Board in Washington, D.C.  In January 2001 written 
statements, appellant and his representative requested 
therein that a hearing be held before a member of the Board 
at the regional office, not in Washington, D.C.  Therefore, 
that scheduled Washington, D.C., hearing was subsequently 
canceled.  Since "Travel Board hearings" are scheduled by 
the RO (See 38 C.F.R. § 20.704(a) (2000)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative notice thereof.  If he 
desires to withdraw the request for such 
hearing prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



